37 So. 3d 976 (2010)
Gregory Charles BURKE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3474.
District Court of Appeal of Florida, First District.
June 22, 2010.
Michael Ufferman, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Michael T. Kennett, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm appellant's convictions for false swearing to any oath or false certification of nomination and submission of false voter registration information. However, as conceded by the State, the trial court did err in failing to conduct an inquiry pursuant to Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975), at appellant's sentencing hearing. "Sentencing is a crucial stage of a criminal proceeding, so that the offer of assistance of counsel must be renewed then, even if the defendant has previously waived counsel at other stages." Travis v. State, 969 So. 2d 532, 533 (Fla. 1st DCA 2007); see also Descault v. State, 20 So. 3d 990 (Fla. 1st DCA 2009). We affirm appellant's convictions but strike his sentence and remand for resentencing following a proper Faretta inquiry.
AFFIRMED in part, REVERSED in part, and REMANDED.
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.